Opinion issued November 20, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00663-CV
                           ———————————
     KELSEY-SEYBOLD MEDICAL GROUP, PLLC D/B/A KELSEY-
            SEYBOLD CLINIC, Appellant/Cross-Appellee
                                        V.
     GREAT-WEST HEALTHCARE OF TEXAS, INC., Appellee/Cross-
                        Appellant


                   On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Case No. 2007-00166


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss these appeals. No opinion has

issued.
      Accordingly, we grant the motion and dismiss the appeals. See TEX. R. APP.

P. 42.1(a), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Higley, Lloyd, and Caughey.




                                        2